 
 
I 
111th CONGRESS 1st Session 
H. R. 1216 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To designate the facility of the United States Postal Service located at 1100 Town and Country Commons in Chesterfield, Missouri, as the Lance Corporal Matthew P. Pathenos Post Office Building. 
 
 
1.Lance Corporal Matthew P. Pathenos Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1100 Town and Country Commons in Chesterfield, Missouri, shall be known and designated as the Lance Corporal Matthew P. Pathenos Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Matthew P. Pathenos Post Office Building.  
 Passed the House of Representatives March 19, 2009.Lorraine C. Miller,Clerk. 
 
